108 U.S. 15 (1882)
WOOLF
v.
HAMILTON et al.
Supreme Court of United States.
Decided November 10th, 1882.
IN ERROR TO THE SUPREME COURT OF THE TERRITORY OF UTAH.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This writ of error is dismissed on the authority of Hecht v. Boughton, 105 U.S. 235. The case was not tried in the court below by a jury. This, under the act of April 7th, 1874, c. 80, 18 Stat. 27, made it necessary to bring the judgment here for review by appeal and not by writ of error.
Dismissed.